EXHIBIT 10.1

 



PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT

 



THIS PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT (the “Agreement”) is
between NEXEON MEDSYSTEMS INC, a Nevada corporation, (the “Company”) whose
address is 1708 Jaggie Fox Way, Lexington, Kentucky 40511 and ACORN MANAGEMENT
PARTNERS, L.L.C., a Georgia Limited Liability Company located at 4080 McGinnis
Ferry Rd #1101, Alpharetta, GA 30005 (the “Consultant”).

 

RECITALS:

 

WHEREAS, the Consultant is in the business of assisting public companies, ETF’s
and REIT’s in strategic business outreach and professional relations services
designed to help the investing public become knowledgeable about the benefits of
ownership in particular companies through the calling and discussing those
companies with financial professionals.

 

WHEREAS, the Consultant has developed a proprietary multi-layered system
designed to build long-term relationships between the Company and the
Consultant’s database of licensed financial professionals.

 

WHEREAS, Consultant has advised the Company that the Consultant is not in the
business of stock brokerage, investment advice, or any activities which require
registration under the Securities Act of 1933 (the “Act”), the Securities
Exchange Act of 1934 (the “Exchange Act”), or the Investment Advisors Act, and
that the Consultant does not offer services which may require regulation under
federal or state securities laws.

 

WHEREAS, the Company agrees, after having a complete understanding of the
services desired by the Company and the services to be provided by the
Consultant, that the Company desires to retain Consultant to provide its
services as more fully set forth herein (the “Services”) for the Company, and
the Consultant is willing to provide the Services to the Company.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows;

 

1. DUTIES AND INVOLVEMENT

 

The Company hereby engages Consultant to provide, on a non-exclusive basis, and
Consultant agrees to provide, the Services to the Company which will include the
following investor services:

 

•Create a “Full Market Awareness Program” (the “Program”) that will be
customized by the Consultant to fit Company’s needs in order to assist the
Company in achieving its goals of creating awareness and knowledge about the
Company and objectives over a period of time;     •Drive long-term investors
through financial professionals to the Company for fundamental reasons,
therefore steadily increasing the shareholder base and creating a truly
sophisticated market. This is done by creating relationships with financial
professionals over a period of time.     •Expand the Company’s investor base
through production of a “Quick Facts” sheet for the Company and conference calls
between financial professionals and the Company’s appointed executive to speak
with such professionals. Consultant will reach out to approximately 3,000
contacts each month and provide a monthly broker report with all interested
parties to the Company with relevant contact information.     •The Services will
be performed and directed at a U.S. audience.

 

1

 

 



Consultant may include the following additional services with the prior written
consent of the Company: marketing surveys, professional financial investor
support, strategic assistance to the Company’s business planning, broker
relations, conducting due diligence meetings, attendance at conventions and
trade shows, stockholder communications, review and assistance in updating a
business plan, review and consulting advice on the capital structure for the
Company, financial analyst and newsletter campaigns, conferences, seminars and
national and international tours, including, but not by way of limitation, due
diligence meetings, investor conferences and institutional conferences, printed
media advertising design, television advertisements/commercials, newsletter
production, broker solicitation campaigns, electronic public relations
campaigns, direct mail campaigns, placement in investment publications and
obtaining third party research coverage. These services typically have
additional third party fees, costs and service contracts associated with all of
them and would be subject to additional funding by the Company at no cost to
Consultant.

 

Consultant will not distribute or disseminate any information concerning the
Company in any form or medium, unless such information and the form and context
in which it is to be presented has either (i) been provided to Consultant by the
Company expressly for distribution or dissemination pursuant to this Agreement,
or (ii) has been reviewed and approved in writing by the Company prior to its
distribution or dissemination by Consultant. Consultant will provide the Company
a reasonable amount of time to review and ensure the accuracy and completeness
of all such information.

 

2. RELATIONSHIP AMONG THE PARTIES

 

Consultant and Company each acknowledge and agree that in providing the Services
the Consultant will be acting as an independent contractor. Nothing herein shall
be construed to create a joint venture or partnership between the parties hereto
or an employee/employer relationship. Consultant shall be an independent
contractor pursuant to this Agreement. Neither party hereto shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other party or to bind the other party to any
contract, agreement or undertaking with any third party. The Consultant and its
employees and agents are not officers, directors or agents of the Company, and
will not be responsible for any management decisions on behalf of the Company,
and may not commit the Company to any action. The Company and the Consultant
further acknowledge and agree that the Consultant does not have, through stock
ownership or otherwise, the power to control the Company as “control” is defined
in the Act, the Exchange Act, or as used in common usage. Consultant shall not
take any actions that would result in Consultant gaining the power to “control”
the Company.

 

3. EFFECTIVE DATE, TERM AND TERMINATION

 

a.Term. Subject to earlier termination according to the terms herein, this
Agreement shall be effective on February 15, 2017 and will continue until
February 14, 2018.     b.TERMINATION:  This Agreement may be terminated at any
time by either party for convenience, upon delivery of written notice to the
other party.  If this Agreement is terminated by the Company before the end of
the first Six-month, or the following three month-periods described in Section 5
below, then the Consultant shall be entitled to receive the entire compensation
for the complete 6-month or 3-month period as applied. After such termination of
this Agreement, Consultant shall not be entitled to any compensation for any
periods that have not started following the date of termination.



 



2

 

 

4. TERM RENEWAL OR EXTENSION

 

This Agreement will not be automatically renewed or extended for any successive
term unless by written mutual agreement on terms to be agreed upon.

 

5. COMPENSATION AND PAYMENT OF EXPENSES

 

In consideration of the Services, the Company agrees to pay to the Consultant
the following fees:

 

First Period - 6 Month term

 

•CASH: $7,500 per month     •STOCK: $125,000 of restricted common stock of the
Company, to be determined by dividing $125,000 by the closing share price on the
last trading day before the due date of this contract which is the execution
date of this contract.

 

Second Period - 3 Month term

 

•CASH: $7,500 per month     •STOCK: $62,500 of restricted common stock of the
Company, to be determined by dividing $62,500 by the closing share price on the
last trading day before the due date of the start of the prior period as per the
contract.

 

Last Period - 3 Month term

 

•CASH: $10,000 per month     •STOCK: $50,000 of restricted common stock of the
Company, to be determined by dividing $50,000 by the closing share price on the
last trading day before the due date of the start of the prior period as per the
contract.

 

Payment Terms.

 

Cash. First payment will be made on the first day of engagement. All other
payments will be made under said terms above. All cash payments will be made by
wire and within no later than a 3-day grace period of the due date which is the
15th of the month.

 

Wells Fargo Bank NA

6175 Windward Parkway

Alpharetta, GA 30005

Phone 678-297-1062

ABA# 121000248

 

Acorn Management Partners

4080 McGinnis Ferry Road, Suite 1101

Alpharetta, Ga. 30005

Acct# 2000043749957

(If Needed) International Swift Code WFBIUS6S

 



3

 

 

Stock: All stock issued by the Company is fully earned on the execution of this
contract and must be issued and begins vesting in accordance to the terms and
dates agreed by both parties as set forth above.

 

The Restricted Shares shall be restricted and will bear the following restricted
legend or something similar:

 

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and have been acquired for
investment and not with a view to, or in connection with, the sale or
distribution thereof. No transfer of these shares or any interest therein may be
made except: (i) pursuant to an effective registration statement under the Act;
(ii) pursuant to and in accordance with the terms and conditions of Rule 144; or
(iii) pursuant to an opinion of counsel satisfactory to the issuer that such
transfer does not require registration under the Act.”

 

The Restricted Shares will be delivered to:

 

ACORN MANAGEMENT PARTNERS, L.L.C.

4080 McGinnis Ferry Road, Suite 1101, Alpharetta, GA 30005

Tax ID Number 26-2597933

 

Reimbursable Expenses. Consultant shall not incur any individual expense over
$500.00, or any expenses exceeding $500 in the aggregate in any calendar month,
without Company’s prior written approval. Consultant will submit supporting
documentation of all expenses.

 

6. CONSULTANT’S REPRESENTATIONS AND WARRANTIES

 

Consultant represents and warrants to, and covenants with, the Company, as
follows:

 

a.Consultant has the capacity, power and authority to enter into this Agreement
and Consultant has the ability, experience, skills and certifications and other
approvals necessary to carry out its obligations under this Agreement.    
b.Consultant and its officers, employees, agents and consultants shall comply
with all securities laws and regulations applicable to the Company and
Consultant, and all policies, rules and requirements of any exchange or
quotation system on which the shares of the Company trade.     c.Consultant
shall, and shall cause its officers, employees, agents and co-consultants to act
at all times in the best interests of the Company and to perform the services
contemplated by this Agreement with the standard of care, skill and diligence of
an experienced consultant with experience in performing investor relations,
public relations and related types of services.     d.Consultant, upon notice
from the Company, will cease all services under this Agreement for the period
directed by the Company without effect on the payment of compensation due
hereunder.     e.Consultant will not engage in any transaction involving the
offer or sale of securities of the Company, and will not solicit or encourage
any other party to engage in any transaction involving the offer or sale of
securities of the Company, at any time that Consultant is in possession of
material non-public information concerning the Company.     f.Neither Consultant
nor any of its affiliates or associates have or will act or be considered to act
as a finder, underwriter, broker, dealer or promoter of any of the Company’s
securities and none of the services required to be provided by Consultant under
this Agreement shall require that they be registered as such. Further,
Consultant agrees not to perform any services under this Agreement that would
require such registration. All payments and authorizations under this Agreement
constitute compensation for services performed or to be performed and do not
constitute an offer, payment, promise or authorization for payment to
Consultant, or its affiliates and/or associates to act as a finder, underwriter,
broker, dealer or promoter of any of the Company’s securities.    

 

4

 

 

g.Consultant shall comply with all instructions and directions regarding the
Services under this Agreement received from the Company.     h.Neither
Consultant nor any of Consultant’s officers, directors, employees, agents or
subcontractors, or, to the knowledge of Consultant, any of their affiliates, is
subject to any disciplinary action by either the Financial Industry Regulatory
Authority (FINRA) or the U.S. Securities and Exchange Commission by virtue of
any violation of such organization’s rules and regulations.     i.Consultant
understands that the Restricted Shares have not been registered for sale under
Federal or state securities laws and that the shares are being offered and sold
to Consultant pursuant to one or more exemptions from the registration
requirements of such securities laws. Consultant is, and at all times during the
term of this Agreement will be, an “accredited investor” within the meaning of
Regulation D under the Act. Consultant shall immediately notify Company if
Consultant is no longer an “accredited investor” and, following Consultant’s
failure to qualify as an “accredited investor”, Consultant shall not be entitled
to receive any additional Restricted Shares. In the absence of an effective
registration of the Restricted Shares or an exemption therefrom, any
certificates for such securities shall bear an appropriate restrictive legend.
Consultant understands that it must bear the economic risk of its investment in
the Restricted Shares for an indefinite period of time, as such shares have not
been registered under Federal or state securities laws and therefore cannot be
sold unless subsequently registered under such laws, unless an exemption from
such registration is available. Consultant is acquiring the Restricted Shares
for its own account for investment and not with a view to, or for sale in
connection with, any distribution thereof. Consultant’s investment in the
Company will not be made in whole or in part using funds in an IRA or employee
benefit plan. The shares may not be sold or otherwise transferred unless (i) a
registration statement with respect to such transfer is effective under the Act
and any applicable state securities laws or (ii) such sale or transfer is made
pursuant to one or more exemptions from the Act.     j.Consultant has received
all of the materials relating to the Company which it has requested. Consultant
has been afforded an opportunity to ask questions of, and receive answers from,
the Company in connection with the offering of Restricted Shares pursuant to
this Agreement. Consultant has not received, nor is the Consultant relying on,
any oral or written representation in connection with the offering of the
Restricted Shares by the Company which is not contained in this Agreement.
Consultant (i) has obtained, in Consultant’s judgment, sufficient information to
evaluate the merits and risks of an investment in the Company, and (ii) has
sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks associated with such investment and to make an
informed investment decision with respect thereto. With the assistance of
Consultant’s own professional advisors, to the extent that Consultant has deemed
appropriate, Consultant has made its own legal, tax, accounting and financial
evaluation of the merits and risks of an investment in the Restricted Shares and
the consequences of this Agreement.

 



5

 

 

7. SERVICES NOT EXCLUSIVE

 



Consultant shall devote such of its time and effort necessary to the performance
of the Services hereunder. The Company acknowledges that Consultant is engaged
in other business activities, and that it will continue such activities during
the Term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the Term of this Agreement, including, without
limitation, providing services similar to the Services to companies who may
compete with the Company.

 

8. CONFIDENTIALITY

 



Each party acknowledges that it may have access to confidential information
regarding the other party and its business. Consultant and the Company agree
they will not, during or subsequent to the Term of this Agreement, divulge,
furnish or make accessible to any person (other than with the written permission
of the other party) any Confidential Information of the other party.
Confidential Information shall mean information that is not publicly known and
which the party intends to keep confidential and informs the other party of its
desire to keep confidential.

 

Consultant acknowledges that pursuant to this Agreement Consultant may receive
confidential insider information about the Company. Consultant and any director,
manager, officer, employee, agent or other person acting on its behalf agrees
not to disclose such information to anyone, including, but not limited to, the
Consultant’s family, friends, business associates or affiliates, until such
information has been approved for release by the Company and is released to the
general public. Consultant shall not use such confidential insider information
to arrange for or solicit to buy or sell shares of the Company either directly
or indirectly through any person, until such information has been approved for
release by the Company and is released to the general public.

 

9. COMPLIANCE WITH LAW; INDEMNIFICATION

 

a.In connection with all services performed pursuant to this Agreement,
Consultant shall comply with all securities laws and regulations applicable to
the Company or Consultant, and all policies, rules and requirements of any
exchange or quotation system on which the shares of the Company trade.
Consultant will not engage in any transaction involving the offer or sale of
securities of the Company, and will not solicit or encourage any other party to
engage in any transaction involving the offer or sale of securities of the
Company at any time that the Consultant is in possession of material non-public
information concerning the Company.     b.Consultant hereby covenants and agrees
to indemnify the Company, its stockholders, directors, officers, employees,
affiliates, and agents and their respective successors and assigns and to hold
them harmless from and against any and all losses, claims, liabilities,
obligations, fines, penalties, damages and expenses, including reasonable
attorney’s fees (including such fees on appeal) (collectively, “Losses”)
incurred by any of them resulting from or arising out of (i) any action by
Consultant which constitutes a violation of any law or regulation, (ii) any
misrepresentation or other breach of this Agreement made by Consultant or (iii)
willful misconduct or negligent acts or omissions of Consultant.     c.The
Company hereby covenants and agrees to indemnify Consultant, its stockholders,
directors, officers, employees, affiliates, and agents and their respective
successors and assigns and to hold them harmless from and against any and all
Losses incurred by any of them resulting from or arising out of (i) any third
party claims with respect to any untrue statement of any material fact contained
in any registration statement, prospectus or report filed by the Company with
the U.S. Securities and Exchange Commission; or that arise out of or are based
upon the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, (ii) as a
result of any misrepresentation or other breach of this Agreement made by the
Company or (iii) willful misconduct or negligent acts or omissions of the
Company, except, in all cases (i) through (iii), to the extent such Losses
resulted from the negligence, willful misconduct, misrepresentation or breach by
Consultant.

 



6

 

 

10. MISCELLANEOUS PROVISIONS

 



a.Notices. All notices required or permitted to be given under this Agreement
shall be effective only if in writing (which includes electronic mail), and
shall be deemed to have been given, received, and delivered (a) when personally
delivered; (b) on the third (3rd) business day after the date on which mailed by
certified or registered United States mail, postage prepaid and return receipt
requested; or (c) on the same date on which transmitted by facsimile, electronic
mail or other similar electronic means generating a receipt evidencing a
successful transmission; or (d) on the next business day after the business day
on which deposited with a public carrier regulated under United States laws for
the fastest commercially available delivery (e.g., overnight), with a return
receipt (or equivalent thereof administered by such regulated public carrier)
requested, in a sealed envelope addressed to the party for whom intended at the
address set forth on the signature page of this Agreement or such other address
as either party may designate upon at least ten (10) days’ written notice to the
other party.     b.Time. Time is of the essence of this Agreement.    
c.Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.     d.Titles and Captions. All article, section and
paragraph titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context nor affect the interpretation
of this Agreement.     e.Pronouns and Plurals. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons may require.     f.Further
Action. The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.     g.Savings Clause. If
any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.    
h.Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but subject to the foregoing, shall be binding
upon the successors of the parties.     i.Choice of Law. This Agreement shall be
construed by and enforced in accordance with the laws of the State of Georgia.
    j.Jurisdiction. The parties submit to the jurisdiction of the federal and
state courts located in the State of Georgia to hear and decide any dispute
under this Agreement.    

 

7

 

 

 

k.Entire Agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.     l.Waiver. A
delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.     m.Counterparts; Electronic Signatures. This Agreement
may be executed in duplicate counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
Agreement. A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or as an attachment (e.g., in
“.tif” or “.pdf” format) to an email shall be binding upon the signatory to the
same extent as a copy hereof containing that party's original signature.

 

 

 

 

 

 

 

 

 

 

[Signatures appear on the following page.]


 

 

8

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.

 

COMPANY:   CONSULTANT:       NEXEON MEDSYSTEMS INC   ACORN MANAGEMENT PARTNERS,
L.L.C.       Title: Exec VP   Title: C.E.O.                 By: /s/ Ron Conquest
  By:  /s/ John R. Exley, III SIGNATURE   SIGNATURE           RON CONQUEST  
JOHN R. EXLEY, III

 

Address for notices:

 

1708 Jaggie Fox Way

Lexington, Kentucky 40511

Phone: 469-222-2350

Email: will@nexeonmed. com

Attention: Will Rosellini

 

Address for notices:

 

Acorn Management Partners, L.L.C.

1515 Ringling Blvd Suite 620

Sarasota, Fl. 34236

Phone: (678) 602-7864

Email: jre@acornmanagementpartners.com

Attention: Chief Executive Officer

       

 

Date: February 14, 2017

 

 



9

 



